Citation Nr: 1417681	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-46 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from June 2004 to August 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Objective evidence of a low back disability is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A September 2008 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of low back pain on daily life and occupational functioning.

The claim was subsequently readjudicated, most recently in a September 2010 statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA examination was conducted in October 2008; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Service Connection

The Veteran claims that he has a low back disability which is related to his service. 

Service connection under these circumstances requires credible and competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

A disability at the time of filing of a claim or at any time during the pendency of an appeal warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Although lay persons are competent to provide nexus statements on some medical issues, diagnosing a low back disability and determining the etiology of such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


Factual Background and Analysis

The Veteran's service treatment records note regular complaints of low back pain.  X-rays demonstrated no spine disorder with the Veteran reporting in a February 2006 service treatment record that his low back pain began ten months prior and that he was "banged around a lot" as a gunner in Iraq.  February and August 2006
x-rays demonstrated a normal spine.

The Veteran was afforded a VA examination in October 2008.  The examiner noted that the Veteran had a specific injury in 2006 in Iraq when he was working as a gunner stating that he was "tossed around" the back of a truck and had ongoing back pain from that time.  Examination of the back demonstrated normal range of motion, normal gait and posture.  X-rays of the lumbar spine were normal.  An impression of "lumbago, no objective findings to support this diagnosis" was provided.

In his September 2009 notice of disagreement, the Veteran stated that he felt a lower back disorder which caused him daily pain occurred after his entrance into active duty.

Post-service treatment records from the Pensacola VA medical center note the Veteran's complaints of back pain and include assessment of lumbago, however the competent medical evidence includes no objective findings of a back disability.  

In the absence of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has consistently reported back pain, the claim file clearly demonstrates that the Veteran's reported symptoms are not supported by objective examination and testing.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285   (1999). 

A current disability, one of the elements of service connection, has not been demonstrated at any time during the appeal period.

The preponderance of the evidence is against the claim of service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.  


REMAND

The Veteran reported that he has experienced left knee pain since his active duty service.  Service treatment records include a June 2006 report which notes a right lucency in an x-ray of the lateral view of the left knee, questionable soft tissue changes, and a suspicious proximal tibiur lesion.  Post-service treatment records demonstrate suprapatellar effusion and a possible soft tissue sprain.

The evidence does not include any competent evidence on the issue of whether or not a knee disability, if any exists, is related to service.  As the evidence of record indicates that there may be a link between the Veteran's service and any existing  left knee disability, a VA examination is necessary.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

2.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any left knee disability diagnosed is related to service.

The examiner must accept as true the Veteran's assertions that his knee symptoms have continued since service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


